[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          OCTOBER 7, 2009
                            No. 09-11512                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 08-00116-CR-3-MCR

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

GREGORY LAMONT MOSES,
a.k.a. Greg Moses,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                            (October 7, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Gregory L. Moses appeals his 262-month sentence imposed for conspiracy

to distribute and possession with intent to distribute 500 grams or more of cocaine,

in violation of 21 U.S.C. § 846, and possession with the intent to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a) and (b)(1)(C) and 18 U.S.C. § 2. On

appeal, Moses argues that the district court erred in enhancing his offense level by

two levels under U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous weapon,

and an additional two levels under U.S.S.G. § 3B1.1(c) for his role in the offense.

      We review sentencing cases for harmless error when the sentence imposed

would remain the same, regardless of the alleged error. See Williams v. United

States, 503 U.S. 193, 203, 112 S.Ct. 1112, 1120-21, 117 L.Ed.2d 341 (1992)

(stating that harmless error is applied to sentencing cases, and remand is

unnecessary if the party defending the sentence persuades the Court of Appeals

that the district court would have imposed the same sentence absent the erroneous

factor); United States v. Rice, 43 F.3d 601, 608 n.12 (11th Cir. 1995) (concluding

that issue of career offender needed no resolution where defendant was properly

sentenced to minimum mandatory sentence).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. In this case, any alleged error, with respect to the sentencing enhancements

for Moses’s possession of a dangerous weapon and his role in the offense, is



                                          2
harmless because the enhancements did not affect the district court’s selection of

the sentence imposed. Williams, 503 U.S. at 203, 112 S.Ct. at 1121. While the

probation officer calculated Moses’s offense level under chapters two and three of

the Sentencing Guidelines, and the district court heard Moses’s objections with

respect to the enhancements under those chapters, ultimately Moses was not

sentenced pursuant to chapters two and three. Moses was rather sentenced as a

career offender under chapter four with a statutory maximum life sentence. Under

the guidelines in chapter 4, his total adjusted offense level is 34, regardless of what

the level might be under chapters two and three. In short, Moses’s sentence was

not based on the enhancements which he challenges on appeal. Even if the district

court erred in assessing the challenged enhancements, Moses’s sentence would

remain the same. Rice, 43 F.3d 601, 608 n.12.

      In conclusion, any error in the district court’s evaluation of firearm and

aggravating role enhancements is harmless, given that Moses was sentenced as a

career offender and the challenged enhancements did not affect the sentence

imposed. For the foregoing reasons, we affirm Moses’s sentence.

      AFFIRMED.




                                           3